Citation Nr: 1013879	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which essentially reopened and denied the 
Veteran's claim of service connection for an acquired 
psychiatric disability other than PTSD (which it 
characterized as adjustment/anxiety disorder with 
depression).

The Board observes that, in a January 1999 decision, it 
denied the Veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD (which it 
characterized as an acquired psychiatric disorder, to include 
PTSD).  Although the Board characterized this claim as a 
single issue, it adjudicated separate service connection 
claims for PTSD and for an acquired psychiatric disability 
other than PTSD.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disability 
other than PTSD is as stated on the title page.  Regardless 
of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In January 1999, the Board denied the Veteran's claim of 
service connection for an acquired psychiatric disability 
other than PTSD; this decision was not appealed and became 
final. 

2.  New and material evidence has been received in support of 
the Veteran's application to reopen previously denied service 
connection claim for an acquired psychiatric disability other 
than PTSD.

3.  The competent medical evidence shows that the Veteran's 
current acquired psychiatric disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision, which denied the 
Veteran's service connection claims for an acquired 
psychiatric disability other than PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the January 1999 Board decision 
in support of the claim of service connection for an acquired 
psychiatric disability other than PTSD is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  An acquired psychiatric disability other than PTSD was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, a VCAA letter was sent to the Veteran in September 2005 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  This letter complied with Kent notice.  Moreover, an 
April 2006 letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Although the April 2006 letter 
was not issued before the adverse decision on appeal, this 
timing defect was cured by a readjudication of the case in 
November 2008 and February 2010.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  Accordingly, no further development is 
required with respect to the duty to notify.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and service personnel records, as 
well as post-service reports of VA and private treatment.  VA 
also has obtained the Veteran's Social Security 
Administration (SSA) records.  The Veteran's statements in 
support of the claim also are of record.  The Board has 
reviewed such statements carefully and concludes that no 
available outstanding evidence has been identified with 
respect to the claim adjudicated in this decision.  The Board 
also has perused the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the claim adjudicated in this decision.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated in this 
decision.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for an acquired psychiatric disability other 
than PTSD.

In January 1999, the Board denied the Veteran's claim of 
service connection for an acquired psychiatric disability 
other than PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
Veteran did not initiate a timely appeal of the January 1999 
Board decision and it became final. 

The claim of service connection for an acquired psychiatric 
disability other than PTSD may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
the previously denied claim on a VA Form 21-4138 which was 
date stamped as received by the RO on January 18, 2005.  

As relevant to this appeal, new evidence means existing 
evidence not submitted previously to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for an acquired psychiatric disability other 
than PTSD, the evidence before VA at the time of the prior 
final Board decision in January 1999 consisted of the 
Veteran's service treatment records, service personnel 
records, SSA records, and post-service VA and private 
treatment records.  The Board determined that, although the 
Veteran had been treated on one occasion during active 
service for an anxiety reaction, and although he currently 
was diagnosed as having an acquired psychiatric disability 
other than PTSD (variously characterized as 
bipolar II disorder, in partial remission, and a personality 
disorder), the competent medical evidence did not show that 
this acquired psychiatric disability was related to active 
service.

The newly submitted evidence subsequent to the last final 
Board decision in January 1999 includes the Veteran's 
voluminous post-service VA and private treatment records, 
including records of treatment for an acquired psychiatric 
disability.  Among these records is a May 2004 letter 
entitled "A Disability Report" from Makram Samaan, PhD, in 
which this private psychologist diagnosed the Veteran as 
having recurrent severe major depression without psychotic 
features and adjustment disorder with anxiety.  Dr. Samaan 
also stated that the Veteran's chronic generalized anxiety 
was "secondary to his job duties on the Navy ship off the 
Vietnam Shores between 1969 to May 1971."

With respect to the Veteran's application to reopen his 
previously denied service connection claim for an acquired 
psychiatric disability other than PTSD, the Board notes that 
the evidence which was of record in January 1999 indicated 
that the Veteran's acquired psychiatric disability was not 
related to active service.  The Veteran now has submitted 
evidence disputing this conclusion.  As noted, the 
credibility of the newly submitted evidence is presumed for 
purposes of reopening the claim.  See Justus, 3 Vet. 
App. at 513.  This newly submitted evidence was not submitted 
previously to agency decision makers.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for an acquired psychiatric disability other than 
PTSD and raises a reasonable possibility of substantiating 
this claim.  See 38 C.F.R. § 3.156(a) (2009).  Accordingly, 
the claim of service connection for an acquired psychiatric 
disability other than PTSD is reopened.

Having reopened the Veteran's previously denied service 
connection claim for a an acquired psychiatric disability 
other than PTSD, the Board now will consider this claim on 
the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD.  The Veteran 
has contended that he incurred an acquired psychiatric 
disability other than PTSD while serving onboard a U.S. Navy 
ship in the official waters offshore of Vietnam.  In December 
2008, the National Personnel Records Center in St. Louis, 
Missouri (NPRC) notified VA that, although it could not 
determine whether the Veteran served in the Republic of 
Vietnam, it confirmed his active service aboard U.S.S. MOUNT 
KATMAI (AE-16) which was in the official waters off the 
Republic of Vietnam on various dates from December 1969 
through April 1970.  The Veteran's service treatment records 
show that he was treated on one occasion in September 1970 
for anxiety reaction and was prescribed Valium to treat this 
complaint.  In October 1970, the Veteran was found to be 
tense and to have difficulty swallowing secondary to tension.  
Thus, the Veteran's in-service treatment for anxiety reaction 
and tension occurred several months after his ship had left 
the official waters offshore of Vietnam.  The Veteran's in-
service anxiety reaction and tension did not persist, as his 
psychiatric evaluation was normal at his May 1971 separation 
examination.  

The remaining medical evidence of record shows that, although 
the Veteran has been diagnosed as having an acquired 
psychiatric disability other than PTSD, it is not related to 
active service.  Following service separation in May 1971, 
the Veteran first was diagnosed as having an acquired 
psychiatric disability in December 1986, or more than 15 
years later, when he was diagnosed as having questionable 
depression and questionable anxiety.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Psychological 
evaluation in December 1986 revealed no gross 
psychopathology.  VA outpatient treatment records in July 
1987 included a diagnosis of rule out depression.  The Board 
observes that the notation of "rule-out" does not equate 
with a meeting of the diagnostic criteria for an acquired 
psychiatric disorder, however.  Rather it merely raised the 
possibility of the disorder; it clearly is not a confirmed 
diagnosis.

A December 1988 private psychological evaluation included in 
the Veteran's SSA records contained diagnoses of generalized 
anxiety disorder and dysthymic disorder. In February 1989, 
the Veteran was diagnosed as having generalized anxiety 
disorder.  In June 1989, the Veteran was awarded SSA 
disability benefits effective October 1987 for a primary 
diagnosis of anxiety related disorders.  The Board notes in 
this regard that VA is not bound by SSA disability 
determinations.

The Veteran was hospitalized at a VA Medical Center for 
several days in July 1989 and was diagnosed as having an 
adjustment disorder with emotional features.  While 
hospitalized, the Veteran reported that he had been depressed 
off and on since active service and that he had a history of 
drinking heavily.  

On VA examination in January 1993, the Veteran complained, 
"I cannot function."  Objective examination showed that he 
"presented a mixed picture of depression an anxiety."  The 
Veteran also complained "of being unmotivated" and always 
feeling stressed.  The VA examiner's impression was that the 
Veteran "cannot function under any minimal stress."  The 
Veteran's Global Assessment of Functioning (GAF) score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included chronic anxiety disorder and dysthymic disorder. 

On VA examination in March 1993, it was noted that the 
Veteran "appeared nervous, anxious, and restless during the 
examination, but was coherent, relevant, and informative."  
Objective examination showed full orientation, anxiety, 
tension, and "evidence of inner restlessness."  There were 
no abnormal perceptions.  The Veteran denied any present 
suicidal or homicidal ideation but he admitted to some 
suicidal ideation in the past.  The Veteran's GAF score was 
unchanged.  The diagnoses included major depression and 
generalized anxiety disorder.  Following a review of the 
claims file in April 1993, a different VA examiner diagnosed 
the Veteran as having, among other things, depression with 
generalized anxiety disorder.  

On VA examination in April 1995, mental status examination of 
the Veteran showed no psychomotor agitation or retardation, 
normal speech, no suicidal or homicidal ideation or paranoid 
delusions, and no auditory or visual hallucinations.  The 
diagnoses included generalized anxiety disorder.

On VA examination in July 1995, the Veteran complained of 
feeling nervous and anxious "all the time."  Mental status 
examination of the Veteran showed no psychomotor retardation 
or agitation and no stress.  The Veteran had normal speech 
and denied any hallucinations, delusions, or suicidal or 
homicidal ideation.  The Veteran also had full orientation.  
The Veteran's GAF score was 65, indicating some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The diagnoses were 
generalized anxiety and dysthymic disorder.

On VA examination in February 1997, the Veteran's complaints 
included intermittent crying and anger. The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  Mental status examination of the Veteran 
showed that he was appropriately dressed, well-groomed, and 
had a covertly hostile mood but no anger or irritability.  It 
was noted that the Veteran was at times quite circumstantial 
and his thought processes were over-elaborated. There was no 
evidence of overt psychotic thinking in his thought 
processes.  He denied paranoid ideation and suicidal or 
homicidal ideation.  The VA examiner opined that the Veteran 
had provided a history consistent with bipolar disorder 
"which is not felt to be related to his military service." 
The diagnoses included bipolar II disorder, under treatment 
and in partial remission.

Following VA examination in August 2002, the diagnoses 
included mood disorder, not otherwise specified.  The VA 
examiner opined that the symptoms of the Veteran's mood 
disorder were not service-connected.

In a May 2004 letter entitled "A Disability Report," 
Dr. Samaan stated that the Veteran complained of "continuing 
unbearable stress."  Dr. Samaan stated that the Veteran had 
experienced "Virtual combat" during active service (which 
Dr. Samaan distinguished from actual combat service) and this 
had led to his acquired psychiatric disability.  Mental 
status examination of the Veteran showed reasonable 
orientation times three, fast and accelerated speech at a 
high and intensive pitch, very expressive "body demeanors," 
unkempt clothing and grooming, positive suicidal ideation, 
and moderate memory deficits.  Dr. Samaan opined that the 
Veteran's chronic generalized anxiety was secondary "to his 
job duties on the Navy ship off the Vietnam Shores, between 
1969 to May 1971."  The Axis I and II diagnoses only 
included recurrent severe major depression with psychotic 
features and adjustment disorder with anxiety, however.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board notes that, in his May 2004 report, Dr. Samaan 
related the Veteran's acquired psychiatric disability to 
active service.  The Board questions the credibility and 
probative value of the report submitted by Dr. Samaan because 
it is riddled with numerous grammatical errors, bizarre 
punctuation and syntax, and uses non-standard medical 
terminology.  Common medical and psychiatric terms also are 
misspelled throughout Dr. Samaan's report.  For example, in 
reviewing the Veteran's reported medical history, Dr. Samaan 
stated, "By, January 1993, His mental illness has become 
very problematic, a VA mental disorder examination found him 
to be diagnosed of CHRONIC Anxiety and Dysthemic Disorders.  
Tow Months Later, March93, the diagnosis of ANXIETY Disorder, 
generalized type. Persisted."  It appears that Dr. Samaan 
also reviewed the Board's January 1999 decision because he 
stated, "The BVA, reported an unnamed 'examiner' who gave 
the vague non specific innuendos of the Denials of the PTSD, 
but the specific details of the clinical and objective tests 
that diagnosed him of the PTSD, were down played and the 
specifics were not reported."  With regard to the Veteran's 
reported sleep disturbance, Dr. Samaan stated, "As his sleep 
has become insomniac, enslaved with nightmares.  He feels the 
shakes, Sweaty and lack concentration on his every day 
responsibilities any more."  

The report submitted by Dr. Samaan in May 2004 also seems 
internally contradictory.  Dr. Samaan initially provided the 
following Axis I diagnoses: major depression (recurrent, 
severe, without psychotic features), adjustment disorder with 
anxiety, and PTSD.  He also provided the following Axis II 
diagnoses: personality disorders.  Later in this report, 
however, Dr. Samaan stated that the Veteran's diagnosis was 
"Chronic Generalized Anxiety" which was secondary to his 
reported in-service duties while serving on board a Navy ship 
off the coast of Vietnam.  The basis for Dr. Samaan's 
multiple diagnoses is not clear from a review of his report.  
As noted, although Dr. Samaan did not list chronic 
generalized anxiety among the Veteran's Axis I or II 
diagnoses, he subsequently attributed a diagnosis of 
"Chronic Generalized Anxiety" to the Veteran's active 
service.  In any event, given the multiple grammatical 
errors, bizarre punctuation and syntax, use of non-standard 
medical terminology, and frequent misspelling of common 
medical and psychiatric terms in Dr. Samaan's May 2004 
report, the Board finds that this report is not probative on 
the issue of whether the Veteran's current acquired 
psychiatric disability is related to active service.

By contrast, the Board finds more probative a comprehensive 
VA examination in January 2010 at which time the Veteran 
complained of anger, crying spells, mood swings, racing 
thoughts, erratic sleep, and poor memory and concentration.  
The VA examiner noted that the Veteran kept perseverating on 
Dr. Samaan's May 2004 examination.  He also noted that the 
Veteran was "slightly hard to interview in that he has 
pressured speech" and was irritable.  The Veteran insisted 
that his current mental health problems were related to his 
active service in the waters offshore of Vietnam.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  Mental status examination of the Veteran 
showed he was clean, neatly groomed, appropriately and 
casually dressed, and had unremarkable psychomotor activity.  
The Veteran's speech was rapid and loud.  He had full 
orientation.  His thought process was rambling with an 
overabundance of ideas and perseveration.  His thought 
content was unremarkable and he had no delusions.  There was 
no obsessive or ritualistic behavior or homicidal thoughts.  
The Veteran's GAF score was 60.  The VA examiner determined 
that there was no total occupational and social impairment 
due to mental disorders and no deficiencies in judgment, 
thinking, family relations, work, mood, or school.  The VA 
examiner opined that the Veteran's bipolar disorder was not 
related to active service.  The diagnoses included mixed 
bipolar I disorder.  In summary, the competent and probative 
medical evidence indicates that the Veteran's current 
acquired psychiatric disability other than PTSD is not 
related to active service.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  The Veteran has not shown that he has the expertise 
required to diagnose an acquired psychiatric disability other 
than PTSD.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between his current 
acquired psychiatric disability and active service, because 
the matter of etiology with respect to non-observable 
disorders such as psychiatric impairment is clearly outside 
the realm of lay expertise.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  While the Veteran's contentions 
have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no nexus 
between his current acquired psychiatric disability other 
than PTSD and active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, inasmuch as the RO reopened the 
Veteran's claim and denied the claim on the merits, the 
Veteran has not been prejudiced by the Board proceeding to 
deny the claim on the merits after also finding that 
reopening of the claim is appropriate.


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for an acquired 
psychiatric disability other than PTSD is reopened; to this 
extent only, the appeal is granted.

Entitlement to an acquired psychiatric disability other than 
PTSD is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


